Appeal from a judgment of the County Court of Columbia County, directing the defendant to execute and deliver a deed conveying certain premises to the plaintiff and defendant as tenants by the entirety. The action is between husband and wife. The complaint alleges that the plaintiff conveyed the premises involved to the defendant in reliance upon certain false representations on her part as well as the breach of an agreement by the defendant to reconvey the premises in consideration for the discontinuance of an earlier action between the parties. Although the proof of actionable fraudulent representations may be insufficient, *873there is evidence from which the trial court could and apparently did find that defendant had breached her agreement to reconvey. Such evidence is sufficient to justify the decision reached. Judgment unanimously affirmed, without costs. Present — Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ. [See post, p. 985.]